Exhibit 10.1

Dave Caron

[address]

Dear Dave,

It is our pleasure to offer you the position of Senior Vice President, Corporate
Controller and Chief Accounting Officer with Marvell Semiconductor, Inc. (the
“Company”), a subsidiary of Marvell Technology Group Ltd. (“Marvell”). You will
report to the Chief Financial Officer and will be considered the Company’s
“principal accounting officer” for purposes of both Securities and Exchange
Commission (“SEC”) reporting purposes and compliance with Section 16 under the
Securities Exchange Act.

Base Salary

Your salary will be $375,000.00 US Dollars (USD) per year.

Annual Incentive Bonus

You will be eligible to participate in the Company’s Performance Rewards Program
(“PRP”) with a target bonus of 50% of your current base salary. The amount of
your actual PRP bonus payment will be determined by the Company at its sole
discretion based on a combination of Company, business unit/group, and
individual performance, and will be pro-rated according to your date of hire,
pursuant to the PRP policy. You must be an active Company employee at the time
of the bonus payout to be eligible for payment.

Equity

You will be recommended to the Executive Compensation Committee (the “ECC”) for
the following new-hire grants:

Time Based RSU Award (TBRSU) – a restricted stock unit award of common shares of
Marvell equal to: ($225,200 / Share Price)

The TBRSU shall vest over three (3) years at the rate of 33% after the first
anniversary of the vesting start date, 33% after the second anniversary of the
vesting start date and 34% after the third anniversary of the vesting start
date, provided that you continue to serve as a service provider through the
applicable vesting date.

Performance Based RSU Award based on Total Shareholder Return (TSRRSU) – a
restricted stock unit award of common shares of Marvell equal to: ($168,900 /
Share Price)

The TSRRSU shall vest on the third anniversary of the vesting start date based
on achievement of performance objectives relating to the relative total
shareholder return of Marvell’s stock as compared to the total shareholder
return of comparable companies of



--------------------------------------------------------------------------------

the Philadelphia Semiconductor Sector Index over the performance period measured
from the First Current Date (as defined below) through the end of fiscal year
2019, provided that you continue to serve as a service provider through the
third anniversary of the vesting start date. The specific performance
objectives, comparable companies, payout formula (under which the number of
shares that could vest under the TSRRSU can range from zero to 150% of the
target number, with zero payout if Marvell’s TSR is below the 25th percentile of
comparable companies, 50% payout if TSR is at the 25th percentile, 100% payout
if TSR is at the 50th percentile, and 150% payout if TSR is at or above the 75th
percentile, with straight line interpolation of the payout percentages for TSR
between the 25th and 75th percentiles) and other terms for the TSRRSU will be
established by the ECC at the time of grant.

Performance Based RSU Award based on Operating Performance Metrics (OPMRSU) – a
restricted stock unit award of common shares of Marvell equal to: ($168,900 /
Share Price)

The OPMRSU shall vest based on the achievement of operating performance metrics
for fiscal years 2017 and 2018. The performance period, metrics and relative
weightings (as well as the maximum number of shares that could vest under the
OPMRSU if performance exceeds the target achievement level) will be established
by the ECC at the time of grant and will be measured as of the end of fiscal
year 2018. Any shares, if any, deemed to have been earned upon the successful
achievement of such metrics will vest 100% on the third anniversary of the
vesting start date, provided that you continue to serve as a service provider
through such vesting date.

Equity Buy-Out Awards

In acknowledgement of your existing unvested equity position that will be
forfeited upon termination of your current employment, you will be recommended
to the ECC for the following additional grants:

Hire-On RSU Award (HORSU) – a restricted stock unit award of common shares of
Marvell equal to: ($250,000 / Share Price)

The HORSU shall vest over three (3) years at the rate of 33% on the first
anniversary of your start date, 33% on the second anniversary of your start date
and 34% on the third anniversary of your start date, provided that you continue
to serve as a service provider through the applicable vesting date. However, if
we terminate your employment without Cause (as defined below) within two years
of your commencement of employment, the unvested portion of this award will vest
in full on the date your employment with the Company terminates, provided that
you execute and do not revoke a separation agreement and complete a release of
claims in a form provided by the Company (the “Release”), which Release has
become effective within 60 days following your employment termination date.



--------------------------------------------------------------------------------

Hire-On PSU Award (HOPSU) – a restricted stock unit award of common shares of
Marvell equal to: ($250,000 / Share Price)

The HOPSU shall vest on the third anniversary of the vesting start date based on
achievement of performance objectives relating to the relative total shareholder
return of Marvell’s stock as compared to the total shareholder return of
comparable companies of the Philadelphia Semiconductor Sector Index over the
performance period measured from the First Current Date (as defined below)
through the end of fiscal year 2019, provided that you continue to serve as a
service provider through the third anniversary of the vesting start date. The
specific performance objectives, comparable companies, payout formula (under
which the number of shares that could vest under the HOPSU can range from zero
to 150% of the target number, with zero payout if Marvell’s TSR is below the
25th percentile of comparable companies, 50% payout if TSR is at the 25th
percentile, 100% payout if TSR is at the 50th percentile, and 150% payout if TSR
is at or above the 75th percentile, with straight line interpolation of the
payout percentages for TSR between the 25th and 75th percentiles) and other
terms for the HOPSU will be established by the ECC at the time of grant.

If we terminate your employment without Cause (as defined below) within two
years of your commencement of employment, (i) the performance measurement period
will be deemed to end on the date five (5) business days before your employment
termination date, (ii) the achievement of the performance metrics will be
calculated by the ECC with respect to such shortened measurement period, and
(iii) the number of shares that would vest based on such calculations will vest
effective upon your termination date, provided that you execute and do not
revoke a Release. Any remaining unvested portion of the HOPSU will be forfeited
and terminate.

For purposes of this letter agreement only, “Cause” is defined as: (a) an act of
dishonesty in connection with your job responsibilities; (b) conviction of, or
plea of nolo contendere to, a felony or any crime involving fraud or
embezzlement; (c) gross misconduct; (d) unauthorized use or disclosure of any
proprietary information or trade secrets of the Company, Marvell or any other
party to whom the Company or Marvell owe an obligation of nondisclosure;
(e) willful breach of any obligations under any written agreement or covenant
with the Company or Marvell; (f) failure to cooperate in good faith with a
governmental or internal investigation of the Company, Marvell or their
directors, officers or employees, if the Company or Marvell has requested your
cooperation; or (g) failure to cure performance deficiencies within 10 days
after receipt of notice of such deficiencies from the Company.

For purposes of the equity awards described above, “Share Price” shall mean the
closing price of the common shares of Marvell (NASDAQ: MRVL) on the NASDAQ Stock
Market on (x) the date that is one (1) full trading day after the first date
following the date of this offer letter on which Marvell has filed all required
periodic reports with the Securities and Exchange Commission, such that Marvell
is “current” with its financial reporting, or (y) the date that the awards are
approved by the ECC (but no later than 30 days after the “First Current Date” as
defined below), whichever is later. The date that Marvell becomes “current” with
its financial reporting is referred to as the “First Current Date”.



--------------------------------------------------------------------------------

For purposes of the equity awards described above, the vesting start date shall
be the 15th of the month coincident with or next following the date on which you
begin employment with the Company (i.e., individuals hired after the 15th of the
month will have a vesting start date of the 15th of the following month).

Marvell’s Current Ability to Grant Equity

All Marvell equity awards are subject to final review and approval by the ECC
and all applicable securities law restrictions. Please note that, as of the time
of this offer, Marvell has not timely filed certain required periodic reports
with the SEC. Therefore, Marvell cannot grant any of the equity awards set forth
in this offer letter until such time as it has completed all necessary filings.
In addition, all of the proposed equity awards set forth herein will be subject
to your return to us of completed, signed Stock Unit Agreements.

Sign-On Bonus

Because you may be leaving your current employer before receiving your FY2016
bonus, we are providing you with a sign-on bonus in the amount of $200,000 US
Dollars (USD), less applicable withholding. Your sign-on bonus is subject to
repayment to us within ninety (90) days of your resignation date if you resign
within twelve (12) months of the start date of your employment.

In the event that within twelve (12) months of the start date of your employment
you are terminated for “Cause” (as defined above), you agree to repay us a pro
rata portion of the sign-on bonus (net of withholding taxes deducted from the
payment of such amount to you to the extent the Company can recover them from
the applicable tax authorities) based on the number of days remaining in the
twelve-month period commencing on the start date of your employment at the time
of your employment termination. Such repayment shall be made within 90 days of
such termination of employment. Accordingly, your sign-on bonus will be deemed
earned for California labor purposes in daily increments during the twelve
(12) months after your start date.

Change-in-Control

You will be eligible to participate in the Marvell Change in Control and
Severance Plan (“CIC Plan”), subject to the terms and conditions of the CIC Plan
and the form of agreement attached hereto as Appendix A.

Other Terms

Your employment with the Company is at the mutual consent of you, the employee,
and the Company, the employer. Your employment with the Company is at will,
meaning that either you or the Company may terminate the employment relationship
at any time, with or without cause. The at-will nature of your employment may
only be changed by a written agreement signed by the CEO. During your
employment, you will be subject to and agree to abide by and acknowledge all
employment policies the Company has or adopts from time to time including, but
not limited to, the Company New Hire Employee Agreement, which contains
Confidential Information and Invention Assignment and Arbitration Agreements.



--------------------------------------------------------------------------------

In accordance with the Immigration Reform and Control Act of 1986, it will be
necessary for you to submit documents to Human Resources evidencing both your
employment authorization and identity within three (3) business days of your
date of hire. Acceptable documents include, but are not limited to:

 

  •   A valid driver’s license and social security card, or

 

  •   A current passport

Please note your offer is contingent upon:

 

  •   Successful completion of a routine background investigation and reference
checks;

 

  •   The Company’s receipt from you of a signed New Hire Employee Agreement,
which contains the Company’s Confidential Information and Invention Assignment
Agreement and Arbitration Agreement; and

 

  •   Completion of visa, license requirements, and government restricted party
screening requirements, if applicable.

Marvell Semiconductor, Inc. is an exciting company whose mission is to be the
leading provider of high performance and high value-added mixed-signal
integrated circuits for the computer, storage, communications and multimedia
markets. We look forward to your acceptance as we believe you will be an
important addition to our team in achieving our near and long term objectives.

This letter (if accepted) and the New Hire Employee Agreement, which contains
the Company’s Arbitration Agreement and Confidential Information and Invention
Assignment Agreement, constitute the entire agreement between you and the
Company regarding the terms of your employment, and supersede any prior
representations or agreements, whether written or oral, concerning the terms of
your employment. This letter may not be modified or amended except by a signed
written agreement from the Company.

To accept this offer, please sign below and return the letter to me. Before
submitting your response please print a copy of this letter for your records.

Sincerely,

/s/ Mitchell Gaynor

Mitchell Gaynor

EVP, Chief Legal Officer and Secretary



--------------------------------------------------------------------------------

Accepted By:

 

/s/ Dave Caron

    

8/26/16

    

Between 9/26/16 –10/10/16

Dave Caron      Date Signed      Start Date



--------------------------------------------------------------------------------

Appendix A

Marvell Technology Group Ltd. Change in Control and Severance Plan

Participation Agreement

Marvell Technology Group Ltd. (the “Company”) is pleased to inform you that you
have been selected to participate in the Company’s Change in Control and
Severance Plan (the “Plan”) as a Participant.

A copy of the Plan was delivered to you with this Participation Agreement. Your
participation in the Plan is subject to all of the terms and conditions of the
Plan. The capitalized terms used but not defined herein will have the meanings
ascribed to them in the Plan.

In order to actually become a participant in the Plan, you must complete and
sign this Participation Agreement and return it to [NAME] no later than [DATE].

In the event of a Change in Control where the successor corporation does not
assume your Equity Awards or substitute Equity Awards for substantially similar
awards with the same or more favorable vesting schedule as your Equity Awards,
then your Equity Awards will accelerate and vest in full in accordance with
Section 3 of the Plan.

Also, the Plan describes in detail certain circumstances under which you may
become eligible for certain Severance Benefits under Section 5 of the Plan if,
during the Change in Control Period, you incur an Involuntary Termination. If
you become eligible for Severance Benefits as described in the Plan, then
subject to the terms and conditions of the Plan, you will receive:

1. Cash Severance Benefits.

a. Base Salary. A lump-sum payment (less applicable withholding taxes) equal to
12 months of your annual base salary as in effect immediately prior to your
Involuntary Termination (or if your Involuntary Termination is a termination for
Good Reason due to a material reduction in your level of annual base salary,
your annual base salary as in effect immediately prior to such reduction) or, if
greater, at the level in effect immediately prior to the Change in Control.

b. Bonus. A lump-sum payment equal to 100% of your annual target bonus for the
fiscal year in which your Involuntary Termination occurs or, if greater, your
annual target bonus in effect immediately prior to the Change in Control.

c. Pro-Rata Bonus. A lump-sum payment equal to your annual target bonus for the
fiscal year in which your Involuntary Termination occurs, pro-rated for the
number of full months employed during the fiscal year.

2. Equity Award Vesting Acceleration. 100% of your then-outstanding and unvested
Equity Awards will become vested in full. If, however, an outstanding Equity
Award is to vest and/or the amount of the award to vest is to be determined
based on the achievement of performance criteria, then the Equity Award will
vest as to 100% of the amount of the Equity Award assuming the performance
criteria had been achieved at target levels for the relevant performance
period(s); provided however, that (A) if there is no “target” level, then the
number that will vest shall be 100% of the maximum amount that could vest with
respect to that relevant measurement period(s); and (B) if the performance
period has been completed and the actual performance achieved is greater than
the target level, then the number that will vest shall be 100% of the amount
that would vest based on that actual performance achievement level with respect
to that relevant measurement period; and (C) if the performance criteria is a
Total Shareholder Return (“TSR”) or other measure based on the value of the
Company’s stock, the amount that will vest will be calculated as if the
measurement period ended on the date of the Change in Control (and including the
final closing price of the Company’s stock on such date). Any Company stock
options and stock appreciation rights shall thereafter remain exercisable
following the Employee’s employment termination for the period prescribed in the
respective option and stock appreciation right agreements.



--------------------------------------------------------------------------------

3. Continued Medical Benefits. Your reimbursement of continued health coverage
under COBRA or taxable monthly payment in lieu of reimbursement, as applicable,
and as described in Section 5.3 of the Plan will be provided for a period of
12 months following your termination of employment. Notwithstanding the
foregoing, if you are not employed in the United States, the benefit under this
paragraph will be a regional equivalent to COBRA determined by the Administrator
in its sole discretion.

In order to receive any Severance Benefits for which you otherwise become
eligible under the Plan, you must sign and deliver to the Company the Release,
which must have become effective and irrevocable within the requisite period.

By your signature below, you and the Company agree that your participation in
the Plan is governed by this Participation Agreement and the provisions of the
Plan. Your signature below confirms that: (1) you have received a copy of the
Change in Control and Severance Plan and Summary Plan Description; (2) you have
carefully read this Participation Agreement and the Change in Control and
Severance Plan and Summary Plan Description; and (3) decisions and
determinations by the Administrator under the Plan will be final and binding on
you and your successors.

 

MARVELL TECHNOLOGY GROUP LTD.      PARTICIPANT

 

    

 

Signature      Signature

 

    

 

Name      Date

 

     Title     

Attachment: Marvell Technology Group Ltd. Change in Control and Severance Plan
and Summary Plan Description

[Signature Page to the Participation Agreement]